Exhibit 10.2
 
 
Lender Agreement


This Lender Agreement ("Agreement") is entered into by and between OrangeHook,
Inc. ("OrangeHook"), a Florida corporation with headquarter offices at 319 Barry
Ave. S., Ste. 300, Wayzata, MN 55391 and Richard Bernstein ("Bernstein") of 2040
Kimberly Ct. N., Plymouth, MN 55447 (collectively, the "Parties") on April 20,
2017.


The Parties agree as follows:


1.          Bernstein previously originated a loan of $250,000 to OrangeHook on
March 30, 2017 (the "March Loan").  Bernstein is now originating an additional
loan of $100,000 to OrangeHook as of the date hereof (the "April Loan," and
collectively with the March Loan, the "Loans").
2.          In consideration for the Loans, OrangeHook agrees to pay Bernstein
interest on each loan in an amount equal to 20 basis points per day of the
outstanding principal balance of such Loan beginning on the date of origination
of each Loan and ending on the date the respective Loans are repaid in full. 
The principal balance of the Loans, together with all accrued and unpaid
interest, will be paid by OrangeHook to Bernstein no later than May 29, 2017
("Maturity Date"); provided, however, (a) if OrangeHook defaults in the
repayment of principal and interest, OrangeHook will have 30 days to cure such
default after receipt of written notice of default from Bernstein, and (b) that
Bernstein will be paid a minimum of $10,500 in interest even if the Loans are
repaid prior to the Maturity Date.
3.          Regardless of the source, the first $350,000 of any monies received
will be paid to Bernstein upon receipt and Bernstein's receipt of such amount
will constitute a payment under this Agreement.  The amount of the Loan will be
reduced on a dollar-for-dollar basis upon Bernstein's receipt of any payments
from OrangeHook under this Agreement.
4.          Upon mutual agreement, additional loans may be issued to OrangeHook
under the same terms of this Agreement, provided that the issuance of any
additional loans will be dependent upon the repayment of the principal on any
previous loan by an amount such that the total outstanding principal amount
borrowed under any loan or loans provided by Bernstein does not exceed $350,000
in the aggregate.  The minimum amount of interest will be determined by mutual
agreement of the Parties.
5.          The source of repayment may be amended by the Parties through MUTUAL
AGREEMENT, should BOTH parties agree.  For example, ANY MONIES may be
substituted for specific receivables by mutual agreement.


Agreed to and Accepted By:


OrangeHook, Inc.
 




/s/       David C. Carlson                                                    
           David C. Carlson
Title:  CFO
 




/s/       Richard Bernstein                                                   
           Richard Bernstein


 

 
